Citation Nr: 0310521	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  95-17 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for neurological 
symptoms of the back, as a chronic disability resulting from 
an undiagnosed illness.

2.  Entitlement to service connection for fatigue, as a 
chronic disability resulting from an undiagnosed illness.

3.  Entitlement to service connection for gastrointestinal 
symptoms, as a chronic disability resulting from an 
undiagnosed illness.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
neurological symptoms of the upper and lower extremities, as 
a chronic disability resulting from an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
February 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Philadelphia, Pennsylvania RO.  In January 2000, the Board 
remanded the claims for additional development.  Jurisdiction 
over the claims file has been transferred to the RO in 
Buffalo, New York.  


REMAND

In its remand, dated in January 2000, the Board requested 
additional development.  In part, the Board requested that 
the veteran be afforded a VA examination conforming to the 
criteria for conducting Gulf War examinations as contained in 
VBA All- Stations Letter 98-17 (2/26/98).  The Board further 
stated that he examiner should thoroughly review the claims 
file prior to the examination, that the examiner should note 
and detail all reported neurological symptoms of fatigue, and 
gastrointestinal symptoms, and that the examiner should 
provide details about the onset, frequency, duration, and 
severity of all complaints relating to neurological symptoms 
of fatigue and/or gastrointestinal symptoms, and state what 
precipitates and what relieves them.  

In response to the Board's remand, in January 2001, the 
veteran was afforded VA general medical and neurological 
examinations.  However, it does not appear that the Board's 
instructions have been fully complied with.  For example, 
there is no indication that the January 2001 VA nerves 
examination was based on a review of the veteran's claims 
file, and neither the general medical examination report nor 
the neurological examination report appears to be reasonably 
responsive to the Board's remand.  In this regard, neither 
report contains the veteran's complaints, or findings, as to 
the veteran's claimed symptoms involving fatigue and his 
gastrointestinal system.  

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  

Furthermore, it appears that the veteran is receiving 
disability benefits from the Social Security Administration 
(SSA).  The administrative decision by SSA, along with the 
medical evidence relied upon, must be obtained and associated 
with the claims folder.  Murinscak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992).  

Finally, there have been changes in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA) now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002).  Among other things, this law redefines 
the obligations of VA with respect to the duty to assist and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order).  

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) in  Quartuccio v. Principi, 16 Vet. App. 183 
(2002), interpreted VA 's obligations under the VCAA, noting 
that a claimant was defined under the Act as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary."  38 U.S.C.A. § 5100.  

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
As part of the notice, VA must notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by VA.  

In this case, in a letter, dated in February 2003, the Board 
notified the veteran of the provisions of the Veterans Claims 
Assistance Act of 2000.  However, the United States Court of 
Appeals for the Federal Circuit has recently invalidated the 
regulations which empowered the Board to issue written 
notification of the VCAA.  Disabled American Veterans v. 
Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 
U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002)

2.  The RO should contact the Social 
Security Administration (SSA) and attempt 
to obtain the supporting medical 
documentation that was utilized in 
rendering the SSA's decision awarding 
benefits to the veteran.  

3.  The veteran should be afforded a VA 
examination conforming to the criteria 
for conducting Gulf War examinations as 
contained in VBA All- Stations Letter 98-
17 (2/26/98).  The claims folder, 
including a copy of this REMAND, must be 
made available to the examiner.

a. The examiner should thoroughly review 
the claims file prior to the examination.

b. The examiner should note and detail 
all reported neurological symptoms of the 
back, symptoms of fatigue, and 
gastrointestinal symptoms.

c. The examiner should conduct a 
comprehensive general medical 
examination, following the AMIE General 
Medical Examination worksheet. The 
examiner should provide details about the 
onset, frequency, duration, and severity 
of all complaints relating to 
neurological symptoms of the back, 
symptoms of fatigue and/or 
gastrointestinal symptoms and state what 
precipitates and what relieves them.

d. The examiner should list all diagnosed 
conditions and state which neurological 
symptoms of the back, symptoms of fatigue 
and/or gastrointestinal symptoms, 
abnormal physical findings, and abnormal 
laboratory test results are associated 
with each condition. If all neurological 
symptoms of the back, symptoms of fatigue 
and/or gastrointestinal symptoms, 
abnormal physical findings, and abnormal 
laboratory test results are associated 
with a diagnosed condition, additional 
specialist examinations for diagnostic 
purposes are not needed. Symptom-based 
"diagnoses" such as (but not limited to) 
myalgia, arthralgia, headache, and 
diarrhea, are not considered as diagnosed 
conditions for compensation purposes.

e. However, if there are neurological 
symptoms of the back, symptoms of 
fatigue, and gastrointestinal symptoms, 
abnormal physical findings, or abnormal 
laboratory test results that have not 
been determined to be part of a known 
clinical diagnosis, further specialist 
examinations will be required to address 
these findings. These should be ordered 
by the general medical examiner.

f. In such instances, the examiner should 
provide the specialist with all 
examination reports and test results, 
specify the neurological symptoms of the 
back, symptoms of fatigue and/or 
gastrointestinal symptoms, abnormal 
physical findings, and abnormal 
laboratory test results that have not 
been attributed to a known clinical 
diagnosis and request that the specialist 
determine which of these, if any, can be 
attributed in this veteran to a known 
clinical diagnosis and which, if any, 
cannot be attributed in this veteran to a 
known clinical diagnosis.

4. The RO should review the examination 
report to ensure that it is adequate for 
rating purposes. If the examination 
report is inadequate for any reason, the 
RO should return it to the examining 
physician and request that all questions 
be answered.

5.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determinations remain unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C. W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




